
	
		I
		111th CONGRESS
		2d Session
		H. R. 4564
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. McDermott (for
			 himself, Mr. Stark,
			 Ms. Moore of Wisconsin,
			 Ms. Chu, Mr. Lewis of Georgia,
			 Mr. Davis of Illinois,
			 Mr. Meek of Florida,
			 Mr. Pascrell, and
			 Ms. Edwards of Maryland) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend for 1 year the Emergency Contingency Fund for
		  State Temporary Assistance for Needy Families Programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Jobs Program and Assistance
			 for Families Extension Act.
		2.1-year extension
			 of the Emergency Contingency Fund for State Temporary Assistance for Needy
			 Families Programs
			(a)In
			 generalSection 403(c) of the Social Security Act (42 U.S.C.
			 603(c)) is amended—
				(1)in paragraph
			 (2)(A), by inserting , and for fiscal year 2011, such sums as are
			 necessary before for payment;
				(2)in paragraph
			 (2)(B)—
					(A)by striking
			 2010 the 1st place it appears and inserting 2011;
			 and
					(B)by striking
			 and 2010 and inserting through 2011;
					(3)in paragraph
			 (2)(C), by striking 2010 and inserting
			 2011;
				(4)in clause (i) of
			 each of subparagraphs (A), (B), and (C) of paragraph (3), by striking
			 year 2009 or 2010 and inserting years 2009 through
			 2011;
				(5)in paragraph
			 (3)(C)(iii), by striking 80 and inserting
			 100;
				(6)by adding at the
			 end of paragraph (3) the following:
					
						(D)Grant related to
				increased expenditures for work support services
							(i)In
				generalFor each calendar quarter in fiscal year 2010 or 2011,
				the Secretary shall make a grant from the Emergency Fund to each State
				that—
								(I)requests a grant
				under this subparagraph for the quarter; and
								(II)meets the
				requirement of clause (ii) for the quarter.
								(ii)Work support
				services expenditure requirementA State meets the requirement of
				this clause for a quarter if the total expenditures of the State for work
				support services in the quarter, whether under the State program funded under
				this part or as qualified State expenditures, exceeds the total such
				expenditures of the State in the corresponding quarter in the emergency fund
				base year of the State.
							(iii)Amount of
				grantSubject to paragraph (5), the amount of the grant to be
				made to a State under this subparagraph for a quarter shall be an amount equal
				to 80 percent of the excess described in clause
				(ii).
							;
				(7)by adding at the
			 end of paragraph (5) the following: The total amount payable to a single
			 State under subsection (b) and this subsection for fiscal year 2011 shall not
			 exceed 50 percent of the annual State family assistance grant.;
			 and
				(8)in paragraph
			 (9)—
					(A)by adding at the
			 end of subparagraph (B)(ii) the following:
						
							(IV)The total expenditures of the State for
				work support services, whether under the State program funded under this part
				or as qualified State expenditures.
							;
				and
					(B)by adding at the
			 end the following:
						
							(D)Work support
				servicesThe term work
				support services means services designed to help an individual begin,
				remain, or advance in employment, as indicated by any guidance that the
				Secretary may
				provide.
							.
					(b)Conforming
			 amendmentsSection 2101 of
			 division B of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5) is amended—
				(1)in subsection
			 (a)(2)—
					(A)by striking
			 2010 and inserting 2011; and
					(B)by striking all
			 that follows repealed and inserting a period; and
					(2)in subsection
			 (d)(1), by striking 2010 and inserting
			 2011.
				
